Order issued October 11,2012




                                             in The
                                 unrt jif 41przt1
                        .FiftI! Diitrirt uf ixwi tt Da11ai

                                      No. 05-i 2-01351-CV


             IN RE REVEREND RESHIJNN D. CHAMBERS, TH.M., Relator


                Original Proceeding from the 192nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-01540


                                         ORDER
                        Before Justices lvi oseley, FitzGerald. and Myers

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceedjp.
                                                          I,




                                                                  1
                                                                      /
                                                                            /


                                                    J1MM OSELEY
                                                    JkISTICE